Opinion filed October 4, 2018




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-18-00248-CV
                                    __________

    IN THE INTEREST OF M.N.C. AND J.J.C. JR., CHILDREN


                     On Appeal from the 106th District Court
                                Gaines County, Texas
                        Trial Court Cause No. 17-04-17541


                      MEMORANDUM OPINION
      After the associate judge signed an order terminating parental rights, the father
of the children filed in the trial court a “NOTICE OF APPEAL FROM ASSOCIATE
JUDGE’S RULING AND REQUEST FOR DE NOVO TRIAL.”                             When that
document was filed in this court, we inadvertently docketed this case as an
accelerated appeal from a final order terminating the father’s parental rights. The
father has notified this court by letter that he desires at this time to proceed in the
trial court with a de novo hearing and that he therefore wishes to dismiss this appeal.
        Accordingly, we dismiss this appeal.


                                                                   PER CURIAM


October 4, 2018
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2